Citation Nr: 1206265	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis of the feet, to include as secondary to service-connected mechanical low back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and C.L.


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1992 and from March to September 2003.  He also had additional service with the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board remanded this issue for further evidentiary development in September 2007, July 2009, and September 2010.  The requested development was completed in part, and the case has now been returned to the Board for further appellate action.

The Board has recharacterized the issue on the title page in light of the assertions made by the Veteran's representative in the February 2012 Written Brief Presentation; specifically, that it would seem plausible that the Veteran's foot disability could be aggravated by his service-connected back disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board points out that in a December 2011 statement the Veteran relayed that he is claiming service-connection for osteoarthritis of the feet and not gout.  The Board is cognizant of the Veteran's contentions.  However, VA must first determine which disabilities are present in the feet before it can determine if any of the disabilities are related to service.  The Board has included this clarification for the sake of the Veteran to explain why opinions are still being solicited related to gouty arthritis.  

In its September 2010 remand, the Board noted the Veteran's inconsistent reporting regarding the onset of his foot complaints and his report to a treatment provider denying any trauma, which raised a serious question as to his credibility on this point.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  It was also noted that the record does establish that the Veteran had foot complaints before he entered his second period of active duty in March 2003, raising the question of aggravation.  

As past medical opinions had not satisfactorily addressed the medical questions in this case, the claims file was to be sent to a VA orthopedic specialist for review.  The examiner was asked to (1) clarify whether the Veteran had gouty arthritis of the feet versus osteoarthritis of the feet, and offer opinions as to (2) whether the current arthritis was caused by the Veteran's active military service from June 1990 to November 1992, (3) whether the current arthritis was caused by a documented injury during a period of reserve service, or (4) whether the preexisting foot condition was permanently worsened beyond normal progression by service from March to September 2003.  

The Veteran was afforded VA joints and feet examinations in October 2010.  In the joints examination portion of the report the diagnosis was "gouty arthritis feet and knees" and in the feet examination portion of the report the diagnoses included "degenerative joint in feet, minimal".  In his opinion, the examiner referred to the disability as "gouty arthritis versus osteoarthritis."  He opined that "The diagnosis of gout was not apparently made until 1995, and service should not accelerate this arthritis."  The stated rational was that gout, a lifelong disorder of uric acid metabolism, is not caused by military service.  It is unclear from this opinion if the examiner is diagnosing gouty or osteoarthritis and the opinion portion of the report seems to indicate that the examiner is not offering an opinion either way.  Moreover, the opinion is not adequate to address whether the preexisting foot condition was permanently worsened beyond normal progression from the Veteran's second period of service.  Given the above, the Board finds this opinion to be inadequate.  As such, the Veteran's file should be sent for another VA medical opinion by an orthopedic specialist so that the medical questions in this case can be properly addressed.  

The Veteran's representative has argued that the Veteran's service-connected low back pain could cause an altered gait which would aggravate a foot disability.  The Board notes that while the Veteran had a normal gait at the October 2010 examination; however, in the past an antalgic gait has been noted.  The examiner should address this theory of entitlement as well.  Specific instructions to the examiner are detailed below.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The Veteran should be provided with VCAA notice regarding service-connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence needed to establish service connection on a secondary basis.  

2.  Send the claims file to a VA orthopedic specialist for review.  After reviewing the evidence in the claims file, the examiner should provide responses to the following questions regarding the feet and provide a rationale for the conclusions.
 
a. Please clarify whether the Veteran has gouty arthritis of the feet, osteoarthritis of the feet, or both?   
b. Are degenerative changes typical with gouty arthritis?  
c. Is the current arthritis caused by the Veteran's active military service from June 1990 to November 1992?
d. Is the current arthritis caused by a documented injury during a period of reserve service?
e. With respect to the March to September 2003 period of active duty, was the Veteran's preexisting foot condition permanently worsened beyond normal progression by service (aggravated)?
f. Is the current foot disability caused by or aggravated (permanently worsened beyond natural progress) by service-connected mechanical low back pain?  If the examiner concludes that the Veteran has foot disability that is aggravated by low back pain, the examiner should quantify the degree of aggravation, if possible.

If the physician determines that a new VA examination is necessary to adequately respond to the questions presented, one should be authorized.

3.  The AMC/RO should review the medical opinion, if any of the above questions are left unanswered or an adequate rationale is not provided an addendum should be obtained.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


